Citation Nr: 1222179	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left thumb disability. 

2.  Entitlement to service connection for a lung disability, to include as due to exposure to asbestos in service. 

3.  Entitlement to service connection for residuals of a fractured left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1950 to March 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

When this case was previously before the Board in April 2011, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

The issues of entitlement to service connection for a lung disability and residuals of a fractured left arm are addressed in the REMAND following the order section of this decision. 


FINDING OF FACT

No left thumb disability has been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for left thumb disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided all required  notice in a letter mailed in December 2009.  Although the December 2009 letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), VA medical records, and private medical records have been associated with the claims folder.  The Veteran has been afforded an appropriate VA examination and has not identified any additional evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends, and provided testimony to the undersigned VLJ, that service connection is warranted for left thumb disability as he worked in a machine shop as a cobbler in service and lacerated the upper quadrant of his thumb right up to the nail, requiring stitches, and later causing numbness and throbbing.

STRs do not show any complaints, treatment for, or diagnosis of thumb disability.  The report of the Veteran's separation examination in March 1954 shows that his upper extremities were found to be normal, and he was not found to have any identifying body marks (scars). 

VA medical records are also silent as to any complaints, treatment for, or diagnosis of thumb disability. 

The Veteran submitted a lay "buddy" statement in July 2009 in which a fellow sailor stated that he knew the Veteran was a cobbler for a couple of years after he was a deck hand in service.

In the April 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present thumb disability.

The Veteran was afforded a VA examination in June 2011 in which the Veteran reported lacerating his left thumb when repairing shoes in service, requiring sutures.  He reported having pain and discomfort over the area.  The VA examiner diagnosed normal left thumb and opined that there was no injury; the Veteran had a normal left thumb, so it was not related to his active service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has a left thumb disability that occurred in service.  The Board has also considered the lay "buddy" statement attesting to the fact that the Veteran worked as a cobbler in service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account and the lay statement as competent.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case the Veteran does not have a diagnosed thumb disability for which service connection may be considered.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As discussed above, the medical evidence fails to show that at any time during the pendency of this claim, the Veteran has had a left thumb disability.  Specifically, the June 2011 VA examiner diagnosed a normal left thumb.  

Again, the Board recognizes that the Veteran is competent to identify symptoms susceptible to lay observation.  Never the less, the Board is not required to accept the Veteran's account.  In this case, the Veteran's left thumb was found to be normal on the service separation examination and the recent VA examination, and there is no evidence corroborating the Veteran's contentions concerning the existence of a current disability.  In the Board's opinion, the medical evidence prepared by skilled and objective professionals is more probative then the Veteran's self-serving statements.

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a left thumb disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for a lung disability and residuals of a fractured arm are decided. 

In the April 2011 remand, the Board conceded the Veteran's exposure to asbestos while in active service.  The Board also noted that in August 2005 and January 2010 the Veteran underwent computed tomography (CT) scans of his chest that revealed indeterminate pulmonary nodules; the Veteran also underwent a pulmonary function test (PFT) at his December 2009 VA examination, which showed that the Veteran's lung volume suggested hyperinflation of the lungs.  Therefore, the Board found that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present lung disability, to include whether it was related to the Veteran's asbestos exposure in service. 

The Veteran was afforded a VA examination in May 2011 in which the VA examiner diagnosed asbestos exposure with bilateral pulmonary nodules and chronic obstructive lung disease.  The examiner opined that the Veteran had bilateral pulmonary nodules which were nonspecific for asbestos and other lung diseases and exposures; his hyperinflation would be related to obstructive lung disease not asbestos; and his pulmonary nodules were less likely as not caused by a result of exposure to asbestos.

The Board finds that the May 2011 VA examiner's opinion is inadequate for adjudication purposes as it does not provide an etiological assessment of the diagnosed chronic obstructive lung disease.  Therefore, remand for examination with opinion by another physician is in order.

With regard to the Veteran's claim of entitlement to service connection for residuals of a fractured arm, the Veteran has asserted that he fractured his left elbow as a child, which required surgical repair, and that the pre-existing disability was aggravated by an injury sustained in active service. 

The Board notes that a Veteran is presumed to have been sound upon entry into the Navy, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

In the April 2011 remand, the Board found that the Veteran did not have any arm abnormality on the examination for entrance to active duty with the Navy;  therefore, the presumption of soundness applied.  The Board also found that a July 2009 examination report was inadequate for adjudication purposes as the examiner did not address whether an elbow disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of his active service.

Thus, the Veteran was afforded a VA examination in June 2011 in which the VA examiner diagnosed status post fracture with open reduction internal fixation of left elbow as a child; heterotopic ossification; and posttraumatic arthritis of the left elbow.  The VA examiner opined that the Veteran's left elbow condition was less likely as not due to his active service as he stated that he fractured his left elbow as a child and had surgery; it was highly likely that he developed the posttraumatic arthritis from the fracture, which was quite common with joint fractures; also, the examiner did not see evidence of any severe left elbow trauma or treatment in the claims file.

The Board finds that the June 2011 VA examiner's opinion is inadequate for adjudication purposes as it does not address whether an elbow disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of his active service.  Moreover, the Board notes that the Veteran's service treatment records show that in February 1954 the Veteran was treated for a left elbow contusion.  Therefore, remand for examination with opinion by another physician is in order.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The Veteran should be afforded a VA examination by a different physician than the one who conducted the May 2011 examination, with sufficient expertise to determine the nature and etiology of any currently present lung disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to each lung disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active service, to include his exposure to asbestos.  In the opinion, the examiner should specifically address the lung nodules noted at the Veteran's CT scans and the hyperinflation noted upon PFT.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his exposure to asbestos during active service. 

The supporting rationale for all opinions expressed must be provided. 

2.  The Veteran should also be afforded a VA examination by a different physician than the one who conducted the June 2011 examination, with sufficient expertise to determine the nature and etiology of any currently present left elbow disability.  The claims file must be made available to and reviewed by the examiner. Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to each left elbow disorder present during the period of this claim as to whether the disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.  With respect to any current or recent left elbow disorder that was not present in service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided. 

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to service connection for a lung disability and residuals of a fractured left arm based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


